In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1065V
                                     Filed: January 28, 2015
                                       Not for Publication

*************************
MIRANDA WERNER, on behalf of                       *
P.M.S., a minor child,                             *
                                                   *
                                                   *
                         Petitioner,               *        Ruling on Entitlement; Concession;
                                                   *        Rotavirus Vaccine; Intussusception;
v.                                                 *        Special Processing Unit (“SPU”)
                                                   *
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Anne Toale, Esq., Maglio Christopher and Toale, PA, Washington, DC for petitioner.
Ryan Pyles, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On October 31, 2014, Miranda Werner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”] on behalf of her minor child, P.M.S. The petition alleges
that as a result of a rotavirus, polio, pneumococcal, haemophilus influenza b [“HIB”],
and/or diphtheria-tetanus-acellular pertussis [“DTaP”] vaccinations on May 17, 2013,
P.M.S. suffered an intussusception and recurrence thereof. Petition at 1-2. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
        On January 26, 2015, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 4. Specifically, respondent submits that “[t]he facts of this case,
however, support a finding that PMS.’s intussusception more likely than not was caused
in fact by the administration of the rotavirus vaccine” on May 17, 2013. Id. Additionally,
respondent indicated that “[i]n satisfaction of Section 11(c)(1)(D) of the Act, PMS was
also hospitalized for surgical intervention for the treatment of her intussusception.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2